                Case 21-50241-CSS   Doc 13-1    Filed 07/29/21   Page 1 of 6




                                    Exhibit A to Order
                                       Stipulation




DOCS_DE:234196.2 05233/003
                  Case 21-50241-CSS                Doc 13-1       Filed 07/29/21         Page 2 of 6




                          IN THE UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE


In re:                                                         Chapter 7

ART VAN FURNITURE, LLC., et al.,1                              Case No. 20-10553 (CSS)
                                                               Jointly Administered
                                     Debtors.
                                                               Re: Docket No. 1251


PNC BANK, NATIONAL ASSOCIATION,                                Adv. Pro. No. 20-50241 (CSS)
and, PNC MERCHANT SERVICES
COMPANY,                                                       Re: Docket Nos. 1 and 11

                                     Plaintiffs,
v.

ART VAN FURNITURE, LLC, et al., ALFRED
T. GIULIANO, as Chapter 7 Trustee; LEVIN
FURNITURE, LLC and LEVIN TRUCKING,
LLC

                                     Defendants.


     STIPULATION FURTHER EXTENDING TIME FOR DEFENDANTS TO RESPOND
      TO PNC BANK, NATIONAL ASSOCIATION AND PNC MERCHANT SERVICES
       COMPANY ADVERSARY PROCEEDING MOTION FOR ALLOWANCE AND
     PAYMENT OF CHAPTER 11 ADMINISTRATIVE EXPENSE CLAIM COMPLAINT


                   Plaintiffs PNC Bank, National Association, and PNC Merchant Services

 Company (“Plaintiffs” or “PNC”), Alfred T. Giuliano, chapter 7 trustee (the “Trustee”) to the

 estates of the above-captioned debtors (the “Debtors”) and Levin Furniture, LLC and Levin



 1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, include:
 Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings I, LLC
 (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van Furniture of
 Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF Trucking, Inc.
 (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’ service address in
 these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.



 DOCS_DE:235467.1 05233/003
                Case 21-50241-CSS            Doc 13-1     Filed 07/29/21    Page 3 of 6




Trucking, LLC (together, “Levin”, with PNC and the Trustee, the “Parties”), by and through

their undersigned counsel, hereby stipulate and agree as follows:
                                           RECITALS

                 1.          On February 24, 2021, PNC filed its Motion for Allowance and Payment

of Chapter 11 Administrative Expense Claim [Docket No. 1189] (the “Motion”) in the above-

captioned cases;

                 2.          Pursuant to the Notice of Motion for Allowance and Payment of Chapter

11 Administrative Expense Claim [Docket No. 1189] the deadline to object to the Motion (the

“Objection Deadline”) is on April 8, 2021 at 4:00 p.m. (ET);

                 3.          On March 12, 2021, Plaintiffs filed their Complaint [Adv. Docket No. 1]

(the “Complaint”) in the above-captioned adversary proceeding;

                 4.          On March 12, 2021, the Clerk of Court issued the Summons and Notice of

Pretrial Conference in Adversary Proceeding [Adv. Docket No. 3] (the “Summons”);

                 5.          Pursuant to the Summons, the deadline for the Trustee and Levin to

respond to the Complaint (the “Response Deadline”) is on April 12, 2021. The court set a pretrial

conference on April 15, 2021 at 11:00 a.m. (ET).

                 6.          Pursuant to Rule 7012-2 of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), the Parties may, by stipulation - and without a court order-extend the time to respond to

the Complaint for 28 days.




DOCS_DE:235467.1 05233/003
                Case 21-50241-CSS             Doc 13-1      Filed 07/29/21     Page 4 of 6




                 7.          Previously the Parties have stipulated to extend the time for the Trustee

and Levin to answer or otherwise respond with respect to the Complaint to July 29, 2021.

                 8.          The Parties have had subsequent discussions with respect to the

Motion and the Complaint and have agreed to participate in a non-binding mediation in

order to further expedite resolution of issues raised in the Motion and the Complaint. The

Parties have further discussed possible mediators and based on these mediator’s lack of

availability to conduct a mediation in the month of August 2021, a further extension of the

time is appropriate. As a result, the Parties believe that a further extension of time for the

Trustee and Levin to answer or otherwise respond to the Complaint through and including

September 20, 2021 and adjourn the pretrial conference to a date to be determined is

appropriate.

                 WHEREFORE, the Parties stipulate that:

                 1.          The Trustee shall have through and including September 20, 2021 to

                             respond to the Motion.

                 2.          The Trustee and Levin shall have through and including September 20,

                             2021 to answer or otherwise respond to the Complaint.

                 3.          The pretrial conference is adjourned to a date to be determined.

                 4.          This Stipulation is without prejudice to rights of the Parties to seek further

extensions of the deadlines set forth herein and the rights of all Parties to this stipulation are

reserved.




DOCS_DE:235467.1 05233/003
                Case 21-50241-CSS   Doc 13-1   Filed 07/29/21     Page 5 of 6




Dated: July 28, 2021,
                                     PACHULSKI STANG ZIEHL & JONES LLP

                                     /s/ Colin R. Robinson
                                     Bradford J. Sandler (DE Bar No. 4142)
                                     Colin R. Robinson (DE Bar No. 5524)
                                     Peter J. Keane (DE Bar No. 5503)
                                     919 N. Market Street, 17th Floor
                                     P.O. Box 8705
                                     Wilmington, DE 19899 (Courier 19801)
                                     Telephone: (302) 652-4100
                                     Facsimile: (302) 652-4400
                                     Email:      bsandler@pszjlaw.com
                                                 crobinson@pszjlaw.com
                                                 pkeane@pszjlaw.com

                                     Counsel to Alfred T. Giuliano, Chapter 7 Trustee




                                     THE ROSNER LAW GROUP LLC

                                     /s/ Frederick B. Rosner
                                     Frederick B. Rosner (DE Bar No. 3995)
                                     824 N. Market Street, Suite 810
                                     Wilmington, Delaware 19801
                                     Tel.: (302) 777-1111
                                     Email:      rosner@teamrosner.com

                                     -and-

                                     PLATZER, SWERGOLD, GOLDBERG, KATZ &
                                     JASLOW, LLP
                                     Cliff A. Katz
                                     475 Park Avenue South, 18th Floor
                                     New York, NY 10016
                                     Telephone: (212)-593-3000
                                     Facsimile: (212)-593-0353
                                     Email:     ckatz@platzerlaw.com

                                     Counsel for Levin Furniture, LLC and Levin Trucking,
                                     LLC




DOCS_DE:235467.1 05233/003
                Case 21-50241-CSS   Doc 13-1   Filed 07/29/21       Page 6 of 6




                                     -and-

                                     BUCHANAN INGERSOLL & ROONEY PC

                                     /s/ Geoffrey G. Grivner
                                     Geoffrey G. Grivner
                                     919 N. Market Street, Suite 990
                                     Wilmington, DE 19899 (Courier 19801)
                                     Telephone: (302)-552-4200
                                     Facsimile: (302)-552-4295
                                     Email:      geoffrey.grivner@bipc.com

                                     -and-

                                     BUCHANAN INGERSOLL & ROONEY PC
                                     Zakarij Thomas
                                     Union Trust Building
                                     501 Grant Street, Suite 200
                                     Pittsburgh, PA 15219
                                     Telephone: (412)-562-8800
                                     Email:      zakarij.thomas@bipc.com

                                     Attorneys for Plaintiffs/PNC




DOCS_DE:235467.1 05233/003
